Citation Nr: 0412071
Decision Date: 02/18/04	Archive Date: 05/14/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-08 859	)	DATE FEB 18 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea as secondary to service-connected tonsillitis.  

2.  Entitlement to service connection for a pulmonary condition as secondary to service-connected tonsillitis.  

3.  Entitlement to service connection for residuals of palate surgery (uvulopalatopharyngoplasty) as secondary to service-connected tonsillitis.  

4.  Entitlement to an initial compensable disability rating for the residuals of tonsillitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 1977 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the appellant in the development of his claim and has notified him of the information and evidence necessary to substantiate his claim.  

2.  The veteran's sleep apnea is not the result of his service-connected tonsillitis or any other disease or injury during active service.  

3.  The veteran does not have a pulmonary condition as the result of his service-connected tonsillitis or any other disease or injury during active service.  

4.  The veteran's residuals of palate surgery (uvulopalatopharyngoplasty) are not the result of his service-connected tonsillitis or any other disease or injury during active service.  

5.  The service-connected residuals of tonsillitis are manifested by the absence of the tonsils.  

6.  The service-connected residuals of tonsillitis do not result in hoarseness, inflammation of the cords or mucous membrane, thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

7.  The service connection tonsillitis residuals do not result in stricture or obstruction of the pharynx or nasal pharynx.  Part of the soft palate has been removed as a result of non-service-connected sleep apnea and the service-connected tonsillitis did not result in absence of soft palate secondary to trauma, chemical burn, or granulomatous disease, or paralysis of the soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active military service and is not proximately due to or the result of a service-connected injury.  38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).  

2.  A pulmonary condition was not incurred in or aggravated by active military service and is not proximately due to or the result of a service-connected injury.  38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).  

3.  Residuals of palate surgery (uvulopalatopharyngoplasty) were not incurred in or aggravated by active military service and are not proximately due to or the result of a service-connected injury.  38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).  

4.  The criteria for an initial compensable disability rating for the residuals of tonsillitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.14, 4.20 and Codes 6516, 6521 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein VCAA) became law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

Pursuant to the requirements of VCAA, the veteran was sent a letter in March 2001.  This letter told him (1) of the information and evidence not of record that was necessary to substantiate the claim, (2) of the information and evidence that VA would seek to provide, (3) of the information and evidence that the claimant was expected to provide, and (4) requested that the veteran provide any evidence in his possession that pertained to the claim.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002).  The rating decision, statement of the case, and supplemental statement of the case, as well as the discussion by the Decision Review Officer during an August 2002 RO hearing, notified the veteran and his representative of the status of the evidence as it was developed.  

VA made reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate his claim for benefits.  This includes private records which the veteran adequately identified and authorized VA to obtain.  All relevant Federal records have been obtained.  The service medical records are in the claims folder.  VA records have been obtained.  The veteran has been examined by VA and a medical opinion rendered.  See Charles v. Principi, 16 Vet. App. 370 (2002).  There is no reasonable possibility that further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other pertinent evidence might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Notably, neither the appellant nor the representative has asserted that the case requires further development or action under VCAA or its implementing regulations.  

Thus, the Board finds VA has completed its duties under VCAA and implementing regulations.  Further, VA has completed the development of this case under all applicable law, regulations and VA procedural guidance.  See also 38 C.F.R. § 3.103 (2003).  Therefore, it would not abridge the appellants rights under VCAA and implementing regulations for the Board to proceed to review the appeal.  

The United States Court of Appeals for Veteran Claims (Courts) decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial AOJ decision was made prior to November 9, 2000, the date the VCAA was enacted.  VA believes that this decision is incorrect as it applies to cases where the initial AOJ decision was made prior to the enactment of the VCAA and is pursuing further judicial review on this matter.  However, assuming solely for the sake of argument and without conceding the correctness of Pelegrini, the Board finds that any defect with respect to the VCAA notice requirement in this case was harmless error for the reasons specified below.  

In the present case, a substantially complete application was received on October 18, 1999.  Thereafter, in a rating decision dated in March 2000 those claims were denied.  Only after that rating action was promulgated did the AOJ, on March 12, 2001, in a VCAA letter, provide notice to the claimant regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the need for the claimant to submit any evidence in his or her possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the appellant prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  While the Court did not address whether, and, if so, how, the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that a notice error of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to provide the notice until after a claimant has already received an initial unfavorable AOJ determination, i.e., a denial of the claim, would largely nullify the purpose of the notice and, as such, prejudice the claimant by forcing him or her to overcome an adverse decision, as well as substantially impair the orderly sequence of claims development and adjudication.  Pelegrini, No. 01-944, slip op. at 13.  On the other hand, the Court acknowledged that the Secretary could show that the lack of a pre-AOJ decision notice was not prejudicial to the appellant.  Id. (The Secretary has failed to demonstrate that, in this case, lack of such a pre-AOJ-decision notice was not prejudicial to the appellant.)  

In light of these two findings on prejudice, the Board finds that the Court in Pelegrini has left open the possibility of a notice error being found to be non-prejudicial to a claimant.  To find otherwise would require the Board to remand every case for the purpose of having the AOJ provide a pre-initial adjudication notice.  The only way the AOJ could provide such a notice, however, would be to vacate all prior adjudications, as well as to nullify the notice of disagreement and substantive appeal that were filed by the appellant to perfect the appeal to the Board.  This would be an absurd result, and as such it is not a reasonable construction of section 5103(a).  There is no basis for concluding that harmful error occurs simply because a claimant receives VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in Pelegrini would require the entire rating process to be reinitiated when notice was not provided prior to the first agency adjudication, this could not have been the intention of the Court, otherwise it would not have taken due account of the rule of prejudicial error in reviewing the Boards decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the notice requirements contained in 38 U.S.C. § 5103(a) from the general statutory command set forth in section 7261(b)(2) that the Veterans Claims Court shall take due account of the rule of prejudicial error.)  

In reviewing AOJ determinations on appeal, the Board is required to review the evidence of record on a de novo basis and without providing any deference to the AOJs decision.  As provided by 38 U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary, and such final decisions are made by the Board.  Because the Board makes the final decision on behalf of the Secretary with respect to claims for veterans benefits, it is entirely appropriate for the Board to consider whether the failure to provide a pre-AOJ initial adjudication constitutes harmless error, especially since an AOJ determination that is affirmed by the Board is subsumed by the appellate decision and becomes the single and sole decision of the Secretary in the matter under consideration.  See 38 C.F.R. § 20.1104.  There simply is no adverse determination, as discussed by the Court in Pelegrini, for the appellant to overcome.  See Pelegrini, No. 01-944, slip op. at 13.  Similarly, a claimant is not compelled under 38 U.S.C. § 5108 to proffer new and material evidence simply because an AOJ decision is appealed to the Board.  Rather, it is only after a decision of either the AOJ or the Board becomes final that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error.  While the notice provided to the appellant on March 12, 2001 was not given prior to the first AOJ adjudication of the claim, the notice was provided by the AOJ prior to the transfer and certification of the appellants case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the case was readjudicated and a Statement of the Case (SOC) and Supplemental Statement of the Case (SSOC) were provided to the appellant.  The claimant has been provided with every opportunity to submit evidence and argument in support of his or her claim, and to respond to VA notices.  

Therefore, notwithstanding Pelegrini, to decide the appeal would not be prejudicial error to the claimant.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002).  Analysis of this provision discloses that there are three essential elements, which must be met to establish entitlement.  There must be current disability; there must be disease or injury during service, and there must be a nexus or connection relating the current disability to the disease or injury during service.  

Further, the evidence must be competent.  That is, an injury during service may be verified by medical or lay witness statements; however, the presence of a current disability requires a medical diagnosis; and, where an opinion is used to link the current disorder to a cause during service, a competent opinion of a medical professional is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2003).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  In this case, it is not contended nor does the evidence show that the disabilities at issue had their onset in service or were aggravated during service.  Rather, the veteran asserts that they are the result of service-connected tonsillitis.  

An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  Grivois v. Brown, 6 Vet. App. 136 (1994).  There must be competent evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  

The Service-Connected Disability  A March 2000 rating decision granted service connection for a tonsillitis condition, claimed as a throat condition.  The rating decision noted that medical evidence described the tonsils as hyperemic and hypertrophic.  

Service Connection for Sleep Apnea as Secondary to Service-Connected Tonsillitis.  The Board must review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal.  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  The Court has extended this principle to include issues raised in all documents or oral testimony submitted prior to the [Board] decision.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  In this case, the Board has considered service connection on all possible bases, including on a direct or primary basis, as well as on the claimed secondary basis.  However, there is no evidence of sleep apnea in service, nor is there any competent medical opinion that sleep apnea was incurred or aggravated in service.  Therefore, the Board concludes that service connection on a direct or primary basis is not warranted.  

Evidence of Current Disability  The record contains private and VA clinical records which support a diagnosis of sleep apnea.  Of particular note is the report of private polysomnograms, done in October 1998 and June 1999, as well as a VA sleep study done in September 1999.  These tests support the diagnosis of sleep apnea.  The private and VA clinical records do not link the sleep apnea to the service-connected tonsillitis.  

Evidence Connecting Sleep Apnea to Tonsillitis  The only evidence connecting the veteran's sleep apnea to his service-connected tonsillitis comes from Arturo Silvagnoli, M.D.  This private physician reports having reviewed the rating decision.  He also submitted copies of VA and private clinical records.  The doctor expressed the opinion that the evidence was in favor of chronic tonsillitis causing sleep apnea.  It was explained that surgical correction directed at a specific pathologic narrowing of the upper airway caused by enlarged tonsils, nasal polyps, macroglossia or micrognathia is reported to improve signs and symptoms of sleep apnea.  In prospective studies in which tonsillectomy had been performed, sleep obstructive apnea might persist but the frequency was greatly diminished.  The doctor concluded that the veteran had received surgical treatment for upper airway obstruction causing episodes of apnea and the main causative etiology was his chronic tonsillitis episodes.  

In support of his opinion, Doctor Silvagnoli submitted copies from Cecil, Textbook of Medicine, 21st ed.  As to etiology, it was stated that, Sleep and its interaction with the respiratory control system destabilize the ability of the upper airway to control air to and from the lungs.  Partial or complete obstruction of the nasopharynx, oropharynx or both occurs during sleep.  Obstruction causes exaggerated swings in inspiratory efforts and a reduction in gas exchange; it resolves with arousal or a change in sleep state.  Obstructed breathing efforts, hypoxia, and/or hypercapnia and sleep fragmentation produce signs and symptoms of this disorder.  Id., at 462.  The textbook went on to recite that, Surgical correction directed at a specific pathologic narrowing of the upper airway caused by enlarged tonsils, nasal polyps, macroglossia or micrognathia is reported to improve signs and symptoms of sleep apnea.  In prospective studies in which tonsillectomy has been performed for sleep apnea, obstructive apnea may persist but the frequency is greatly diminished.  Id., at 465.    

In August 2002, the veteran gave sworn testimony before a Decision Review Officer at the RO.  He discussed the symptoms leading up to the palate surgery in February 2000.  While the surgery helped, he still needed medication and a CPAP breathing machine.  As a lay witness, he did not provide competent evidence linking his sleep apnea to his service-connected tonsillitis.  38 C.F.R. § 3.159(a) (2003); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Evidence Against Connecting Sleep Apnea to Tonsillitis  In July 2000, a VA physician examined the veteran, confirmed the diagnosis of sleep apnea, and remarked that sleep apnea was not the direct result of the service-connected tonsillitis.  

The same doctor again examined the veteran in April 2002.  The claims folder and the opinion of Dr. Silvagnoli were reviewed.  The VA physician again stated that sleep apnea was not secondary to the service-connected tonsillitis.  

Another VA physician also examined the veteran in April 2002.  This doctor also expressed the opinion that sleep apnea was not secondary to the service-connected tonsillitis.  The doctor stated that it would be very difficult to relate tonsillitis with the condition, even with hypertrophic tonsils.  

Analysis  The textbook portions submitted by Dr. Silvagnoli relate sleep apnea to upper airway obstruction.  It logically follows that anything which tends to open up the airway (including removing the tonsils) will have a positive impact.  That is what the textbook says, that removing the tonsils helps but does not cure sleep apnea.  Just because removing the tonsils helps, does not mean that they caused the problem.  The doctor urges on us an analysis akin to the classic error of post hoc, ergo propter hoc; relating to the fallacy of assuming causality from temporal sequence; confusing sequence with consequence.  To assume that something, the removal of which only helps somewhat, caused the condition is patently illogical.  Thus, the Board finds that the private physicians analysis is not persuasive.  While the private physician may be of the opinion that the service-connected tonsillitis caused the sleep apnea, two VA physicians have expressed opinions that the sleep apnea is not related to the service-connected tonsillitis.  These opinions are consistent with the textbook information on etiology submitted by the veteran's private physician and the Board finds them to be well supported.  The opinions against a connection outweigh the opinion supporting a connection by a wide margin and establish by a preponderance of evidence that the veteran's sleep apnea is not due to or the result of his service-connected tonsillitis.  Therefore, this claim must be denied.    

Service Connection for a Pulmonary Condition as Secondary to Service-Connected Tonsillitis.  Here, again, the Board has considered service connection on all possible bases, including on a direct or primary basis, as well as on the claimed secondary basis.  See Myers, at 130; EF, at 326; and Solomon, at 400.  However, there is no evidence of a chronic respiratory disorder in service, nor is there any competent medical opinion that a chronic respiratory disorder was incurred or aggravated in service.  Therefore, the Board concludes that service connection on a direct or primary basis is not warranted.  

In August 2002, the veteran gave sworn testimony before a Decision Review Officer at the RO.  He reported that a private physician had diagnosed a pulmonary condition.  As a lay witness, he did not provide competent evidence linking a pulmonary condition to his service-connected tonsillitis.  38 C.F.R. § 3.159(a) (2003); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A veteran's statements as to what a doctor said are not competent evidence.  See Warren v. Brown, 6 Vet App 4 (1993).  

Evidence of Current Disability  Service connection is granted for a disability.  This requires that there be a current disability.  Service connection cannot be granted for a condition which has resolved without residual disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In a letter dated in March 1999, Hector R. Hernandez, M.D., stated that the veteran had been under his care since 1980 for a pulmonary condition.  An exact diagnosis was not provided nor was this pulmonary condition distinguished from the veteran's sleep apnea.   

The file contains private medical records.  These show upper airway obstruction due to the veteran's sleep apnea.  In his January 2002 opinion, the veteran's private physician, Dr. Silvagnoli, acknowledged that this was not a pulmonary condition per se.  The question of service connection for sleep apnea was addressed above.  This discussion addresses any other respiratory disability which may be due to the service-connected tonsillitis.  

The private medical records show that in May 1995, there was some pulmonary wheezing.  Treatment was provided.  In September 1995, there were no pulmonary complaints or findings.  

In May 1998, there was occasional inspiratory wheezing.  The assessment was rule out small airways disease.  The chest X-ray was clear.  A progress note dated in December 1998 shows the lungs were clear.  

A VA consultation report shows that, in January 2000, the veteran complained of episodes of tonsillitis associated with shortness of breath.  Examination in February 2000 disclosed hypertrophy of the tonsils.  No respiratory deficiencies were noted.  VA clinical notes dated in March and April 2000 reflect post surgical healing, without mention of any ongoing pulmonary condition.  

A VA clinical note, dated in March 2000 shows that the lungs were clear to auscultation, with no wheezing, rhonchi, or crackles.  The assessment noted obstructive sleep apnea and did not include any other pulmonary condition.  A clinical note dated in July 2000 had similar findings and assessment.  

On VA respiratory examination in July 2000, the chest had symmetric expansion and the lungs were clear to auscultation.  It was noted that pulmonary function testing in April 2000 disclosed mild obstructive airway defect and an August 1999 chest X-ray was normal.  There was no diagnosis of a pulmonary condition.  The doctor remarked that a pulmonary condition was not the direct result of the service-connected tonsillitis.  

VA clinical notes dated in March 2001, September 2001, November 2001 and December 2001, show that the sleep apnea continued to be symptomatic and required the use of a breathing device.  No other pulmonary condition was reported.  

On VA respiratory examination in April 2002, the claims folder and the opinion of Dr. Silvagnoli were reviewed.  It was noted that the veteran had experienced great improvement in his respiratory condition following the uvulopalatopharyngoplasty and tonsillectomy in February 2000.  His lungs were essentially clear to auscultation and there was no edema or cyanosis.  Only obstructive sleep apnea was diagnosed and it was noted that it was not due to the service-connected tonsillitis.  

The report of the April 2002 VA nose examination did not find any other respiratory symptoms or diagnose any other pulmonary condition.  

A VA clinical note, dated in July 2002, shows that the lungs were examined and were clear to auscultation.  There were no wheezing, rhonchi, or crackles.  The assessment noted obstructive sleep apnea and did not include any other pulmonary condition.  

Analysis  Several years ago, Dr. Hernandez reported treating the veteran for a pulmonary condition.  Since then, the veteran has been extensively examined by private and VA physicians and they have not found anything other than the sleep apnea.  All the medical records, reviewed above, provide a preponderance of evidence which establishes that the veteran does not have another pulmonary condition, beside the sleep apnea.  Consequently, the Board must find that there is no pulmonary condition disability for which to grant service connection.  

Service Connection for Residuals of Palate Surgery (Uvulopalatopharyngoplasty) as Secondary to Service-Connected Tonsillitis.  Once more, the Board has considered service connection on all possible bases, including on a direct or primary basis, as well as on the claimed secondary basis.  See Myers, at 130; EF, at 326; and Solomon, at 400.  However, there is no evidence of a chronic palate disorder in service, nor is there any competent medical opinion that a chronic palate disorder was incurred or aggravated in service.  Therefore, the Board concludes that service connection on a direct or primary basis is not warranted.  

Evidence of Current Disability  The record contains private and VA clinical records which establish that a uvulopalatopharyngoplasty and tonsillectomy were done in February 2000.  There is no dispute that the tonsillectomy was done to treat the service-connected tonsillitis.  There is no dispute that the palate surgery (uvulopalatopharyngoplasty) was done to treat the veteran's obstructive sleep apnea.  

Evidence Connecting Residuals of Palate Surgery (Uvulopalatopharyngoplasty) to Tonsillitis  There is no evidence connecting the palate surgery (uvulopalatopharyngoplasty) to tonsillitis.  Neither Dr. Hernandez, nor Dr. Silvagnoli, nor any of the private or VA medical records has indicated that the service-connected tonsillitis required the uvulopalatopharyngoplasty.  

In August 2002, the veteran gave sworn testimony before a Decision Review Officer at the RO.  He discussed the symptoms leading up to the palate surgery in February 2000.  While the surgery helped, he still needed medication and a CPAP breathing machine.  As a lay witness, he did not provide competent evidence linking his palate surgery to his service-connected tonsillitis.  38 C.F.R. § 3.159(a) (2003); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Evidence Against Connecting Residuals of Palate Surgery (Uvulopalatopharyngo-
plasty) to Tonsillitis  On the July 2000 VA respiratory examination, a VA doctor noted the veteran was status post uvulopalatopharyngoplasty and remarked that the uvulopalatopharyngoplasty was not the direct result of the service-connected tonsillitis.  

On the July 2000 VA nose examination, the doctor expressed the opinion that the veteran was post uvulopalatopharyngoplasty status done for sleep apnea.  

On the April 2002 VA nose examination, the doctor expressed the opinion that the palate surgery of February 2000 was not secondary to the service-connected tonsillitis.  

Analysis There is no competent evidence that the service-connected tonsillitis required the palate surgery (uvulopalatopharyngoplasty) of February 2000.  38 C.F.R. § 3.159 (a) (2003).  On the other hand, the results of 3 VA examinations have determined that the service-connected tonsillitis did not require the palate surgery (uvulopalatopharyngoplasty).  This evidence is competent, consistent with the record, and compelling.  Therefore, the Board finds that a preponderance of evidence establishes that the uvulopalatopharyngoplasty is not proximately due to or the result of the service-connected tonsillitis.  38 C.F.R. § 3.310(a) (2003).  Consequently, service connection for palate surgery (uvulopalatopharyngoplasty) as secondary to the service-connected tonsillitis must be denied.  

Evaluation of the Residuals of Tonsillitis.  Service-connected disabilities are rated in accordance with a schedule of ratings which are based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

There is no specific rating schedule for residuals of tonsillitis.  Consequently, the disability must be rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2003).  Considering, function, anatomical localization and symptomatology, it is appropriate to rate the tonsillitis residuals as analogous to a pharynx injury or chronic laryngitis.

Only one evaluation is provided for a pharynx injury.  Diagnostic Code 6521 provides that a 50 percent evaluation will be assigned for injuries to the pharynx that result in stricture or obstruction of the pharynx or nasal pharynx or absence of soft palate secondary to trauma, chemical burn, or granulomatous disease, or paralysis of the soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.  

Chronic laryngitis is evaluated as follows: a compensable or 10 percent rating requires hoarseness, with inflammation of the cords or mucous membrane; and the next higher rating (and highest rating under this code), 30 percent, requires hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516 (2003).  

Background  The veteran's claim was received in October 1999.  

Private clinical notes are of record.  In a report dated in December 1999, a doctor with the Canovanas Health Care System reported a history of frequent tonsillitis.  No current findings or manifestations were reported.  

A VA consultation report shows that, in January 2000, the veteran complained of episodes of tonsillitis associated with shortness of breath.  Examination in February 2000 disclosed hypertrophy of the tonsils.  

The records show that a tonsillectomy and uvulopalatopharyngoplasty were performed in February 2000.  A VA clinical note, dated in early March 2000 indicates the veteran was healing well.  A note dated later in March 2000 reflects the surgeries and does not report any residuals.  

On VA respiratory examination in July 2000, the veteran was found to be status post tonsillectomy.  There was no finding of hoarseness, inflammation of the cords or mucous membrane, thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  There was no finding of stricture or obstruction of the pharynx or nasal pharynx, or absence of soft palate secondary to trauma, chemical burn, or granulomatous disease, or paralysis of the soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.  The doctor noted the uvulopalatopharyngoplasty residuals but he specifically expressed the opinion that these were not the result of the service-connected tonsillitis.  

The July 2000 VA examination of the nose, sinuses, larynx and pharynx noted that there were residuals of the uvulopalatopharyngoplasty and stated that these were due to the nonservice-connected sleep apnea.  There were no findings, related to the service-connected tonsillitis, consistent with any of the criteria for a compensable evaluation.  

VA clinical notes for 2001 are of record.  In August 2001, there was a complaint of phlegm in the throat and hoarseness.  Treatment was recommended.  There were no further relevant complaints in the notes of September, November, and December 2001.  

On the April 2002 VA examination of the veteran's nose, sinuses, larynx and pharynx, it was noted that the soft palate had been partially removed, as well as the tonsils.  The doctor explained that the surgery for removal of the palate in February 2000 was not for the service-connected tonsillitis.  Since the palate surgery was not for the service-connected condition, it cannot be considered in rating the service-connected disability.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  38 C.F.R. § 4.14 (2003).  The examiner reported that the mucosa appeared normal and the bilateral pharyngeal space appeared adequate.  Diagnoses included status post tonsillectomy.  

The veteran also had a VA respiratory examination in April 2002.  Again it was noted that he had had a tonsillectomy and no current residuals were reported.  

In August 2002, the veteran testified at an RO hearing.  He told of the considerations leading to his surgery in February 2000.  He reported that he still used a CPAP machine for his sleep apnea.  He did not report that he currently experienced any of the criteria for a higher rating.  

Analysis  Looking first to Diagnostic Code 6521, the Board notes that part of the veteran's soft palate was removed.  However, the doctors have repeatedly expressed opinions that this surgery was for the nonservice-connected sleep apnea and not for the service-connected tonsillitis.  The regulation, 38 C.F.R. § 4.14, strictly prohibits the evaluation of service-connected disabilities on the basis of nonservice-connected manifestations.  Thus, the nonservice-connected palate surgery is not a basis for a higher evaluation for the residuals of tonsillitis.  Turning to the other criteria under Code 6521, the Board notes that the veteran was repeatedly examined and there were no findings of stricture or obstruction of the pharynx or nasal pharynx.  To the contrary, the bilateral pharyngeal space appeared adequate on the April 2002 VA examination.  As discussed above, there is no absence of soft palate secondary to service-connected trauma, chemical burn, or granulomatous disease.  There is no paralysis of the soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.  Thus, there is no basis for a compensable evaluation under Code 6521.  

Considering Code 6516, the record shows that there was a brief episode of hoarseness and phlegm, which responded to treatment.  Otherwise, the hypertrophic tonsils have been removed and are now absent.  There are no other surgery residuals.  There are none of the findings which would support a compensable evaluation under Code 6516.  Consequently, the current non-compensable rating must be continued.   

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged ratings should be assigned.  We conclude that the conditions addressed have not significantly changed and uniform ratings are appropriate in this case.  

Other Criteria and Extraschedular Rating  The potential application of various provisions of Title 38 of the Code of Federal Regulations (2003) have been considered whether or not they were raised by the veteran as required by the holding of the United States Court of Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  The Board, as did the RO (see statement of the case dated in June 2002), finds that the evidence of record does not present such an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.  38 C.F.R. § 3.321(b)(1) (2003).  In this regard, the Board finds that there has been no showing by the veteran that this service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for sleep apnea as secondary to service-connected tonsillitis is denied.  

Service connection for a pulmonary condition as secondary to service-connected tonsillitis is denied.  

Service connection for residuals of palate surgery (uvulopalatopharyngoplasty) as secondary to service-connected tonsillitis is denied.  

An initial compensable disability rating for the residuals of tonsillitis is denied.  



	                        ____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans Appeals



  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	



